DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 19 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/808,110 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by William L. Shaffer (Reg. No. 37,234) on 19 March 2021.
Replace claims 1-20 with the following:

Claim 1. A method of transferring a facial expression from a subject to a computer generated character, the method comprising: 
receiving a plate with an image of the  of the subject where the plate comprises more than a million pixels with each pixel having a particular RGB value, a three-dimensional parameterized deformable model of a face of the subject where different facial expressions of the subject can be obtained by varying values of [[the]] model parameters, a model of a camera rig used to capture the plate, and a virtual lighting model that estimates lighting conditions when the image [[on]]of the plate was captured; 
solving for the facial expression in the plate by executing a deformation solver to solve for at least some parameters of the three-dimensional parameterized deformable model with a differentiable renderer and shape from shading techniques, using, as inputs, the three-dimensional parameterized deformable model, the model of the camera rig and the virtual lighting model over a series of iterations to infer geometry of the facial expression in the plate and generate a final facial mesh using [[the]]a set of parameter values of the three-dimensional parameterized deformable model which result in a final facial expression that closely matches the facial expression of the subject in the plate; and
wherein, during each iteration of the series of iterations, the differentiable renderer generates a rendering of the three-dimensional parameterized deformable model and the deformation solver minimizes differences between RGB values of the plate and RGB values of corresponding pixels in the rendered version of the three-dimensional parameterized deformable model.

Claim 2. The method of , wherein, the three-dimensional parameterized deformable model comprises a plurality of blendshapes representing different facial expressions of the subject and wherein, the set of parameter values of three-dimensional parameterized deformable model for the final facial mesh comprises a set of blendshape weight values, one blendshape weight value per each blendshape.

Claim 3. The method of , wherein the set of parameter values of the three-dimensional parameterized deformable model for the final facial mesh further comprises rotation and translation values that represent a rigid adjustment ofa head of the subject.

Claim 4. The method of , wherein, the computer-generated character includes a head that is sized or shaped differently than [[a]]the head of the subject and the set of parameter values of the three-dimensional parameterized deformable model for the final facial mesh further comprises a value for a delta vector that represents a per vertex displacement used in transferring the facial expression of the subject to the computer-generated character.

Claim 5. (Canceled)

Claim 6. The method of 1, wherein, an initial iteration of the solving for the facial expression in the plate comprises: 
rendering an initial facial mesh, generated from the three-dimensional parameterized deformable model, representing a neutral expression of the subject; 
trying to minimize differences between the RGB values of the plate and RGB values of the rendered initial facial mesh representing the neutral expression; and 
generating an updated facial mesh in which the facial expression of the subject more closely matches the facial expression of the subject in the plate than does the neutral expression of the initial facial mesh.


Claim 7. The method of , wherein, [[in]] for each iteration of the solving step, an output of [[that]]current iteration is closer to [[the]]an actual representation of the subject in the plate than an output of the previous iteration.

Claim 8. The method of , wherein, solving for the facial expression in the plate includes executing a plurality of different deformation solvers, wherein each deformation solver executes a plurality of iterations before [[the]] next solver is executed and wherein each deformation solver has at least one cost function associated with it that defines an objective that [[the]]a respective deformation solver tries to minimize when executing the respective deformation solver.

Claim 9. The method of , wherein, the plurality of different deformation solvers are executed in a predetermined sequence that is defined by a recipe selected from a plurality of predetermined recipes stored in a library.

Claim 10. The method of , wherein, each predetermined recipe in the plurality of predetermined recipes includes one or more deformation solvers, each of which has at least one cost function associated with it.

Claim 11. The method of , wherein, the model of the camera rig is match-moved and models a taking camera and at least one witness camera mounted on the same camera rig.

Claim 12. The method of , wherein, the image of the  of the subject includes a small set of markers placed on rigid portions of the  of the subject.

Claim 13. The method of , wherein, data representing positions of the a skull of the subject.

Claim 14. The method of , wherein, the plate is captured from cameras mounted on a rig within [[the]]a performance area separate from the subject.

Claim 15. The method of , wherein, the three-dimensional parameterized deformable model includes rotational and translations joints in addition to blendshapes.

Claim 16. The method of 2, further comprising, generating a visual effect from [[the]]a set of weighted blendshapes and incorporating the visual effect into one or more of an animation, a movie, a video, a video game, or virtual or augmented reality content.

Claim 17. A method of transferring a facial expression from a subject during a performance to a computer generated character, the method comprising: 
obtaining digital video footage of the performance including a plurality of sequentially ordered plates, each of which includes an image of the  of the subject during the performance and comprises more than a million pixels with each pixel having a particular RGB value; 
obtaining a three-dimensional parameterized deformable model of a face of the subject where different facial expressions of the subject can be obtained by varying the values of [[the]] model parameters, a model of a camera rig used to capture the performance, and a virtual lighting model that estimates lighting conditions used during the performance; 
generating a computer model of the performance by, for each individual plate in the plurality of sequentially ordered plates, processing [[the]]a respective individual plate independently of other plates in the plurality of sequentially ordered plates to solve for the facial expression in the respective plate with a differential renderer [[with]]and shape from shading techniques, using, as inputs, the three-dimensional parameterized deformable model, the model of the camera rig and the virtual lighting model over a series of iterations to infer geometry of the facial expression in the respective plate and generate a final facial mesh using [[the]]a set of parameter values for the three-dimensional parameterized deformable model which result in a final facial expression that closely matches the facial expression of the subject in the respective plate being processed; and
wherein, during each iteration of the series of iterations, the differentiable renderer generates a rendering of the three-dimensional parameterized deformable model and the deformation solver minimizes differences between RGB values of the respective plate and RGB values of corresponding pixels in the rendered version of the three-dimensional parameterized deformable model.

Claim 18. The method of , wherein, the three-dimensional parameterized deformable model comprises a plurality of blendshapes representing different facial expressions of the subject and wherein, the set of parameter values comprises a set of blendshape weight values, one blendshape weight value per each blendshape.

Claim 19. The method of , wherein, the set of parameter values a head of the subject.

Claim 20. The method of , wherein 
 for the facial expression in the respective plate comprises: (i) rendering an initial facial mesh, generated from the three-dimensional parameterized deformable model, representing a neutral expression of the subject; (ii) trying to minimize differences between the RGB values of the respective plate and RGB values of the rendered initial facial mesh representing the neutral expression; and (iii) generating an updated facial mesh in which the facial expression of the subject more closely matches the facial expression of the subject in the respective plate than does the neutral expression of the initial facial mesh; and 
wherein, for each additional iteration of the solving step, an output of [[that]]current iteration is closer to [[the]]an actual representation of the subject in the respective plate than an output of the previous iteration.

Allowable Subject Matter
Independent claims 1 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding independent claim 1, prior art of record Thies, Justus, et al. "Real-time expression transfer for facial reenactment." ACM Trans. Graph. 34.6 (2015): 183-1, hereinafter Thies, teaches feature of performing real time facial expression transfer from an actor in a source video to an actor in a target video by using parametric face model, camera parameters, and lighting characteristic. (Thies Abstract: “We present a method for the real-time transfer of facial expressions from an actor in a source video to an actor in a target video, thus enabling the ad-hoc control of the facial expressions of the target actor.”; Section 3 1st-2nd Paragraph: “The key idea of our approach is to use a linear parametric model for facial identity, expression, and albedo as an intermediate representation for tracking, transferring and photo-realistically re-rendering facial expressions in a live video sequence… In addition to this parametric prior, we use a lighting model with a Lambertian surface reflectance assumption to jointly estimate the environment lighting.”; Section 4.1 1st Paragraph: “As a face prior, we use a linear parametric face model…which embeds the vertices…of a generic face template mesh in a lower-dimensional subspace.”; Section 4.3 1st Paragraph: “The known intrinsic camera parameters define a full perspective projection…that transforms the world coordinates to image coordinates.”; Section 5 1st Paragraph: “For the simultaneous estimation of the identity, facial expression, skin albedo, scene lighting, and head pose, we fit our image formation model S(P) to the input of a commodity RGB-D camera recording an actor’s performance.”)
Prior art of record Jiang, Luo, et al. "3d face reconstruction with geometry details from a single image." IEEE Transactions on Image Processing 27.10 (2018): 4756-4770, hereinafter Jiang, teaches feature of generating coarse face by performing iterative process utilizing camera parameters, generating medium face model by enhancing the coarse face by performing iterative process involving estimation of lighting and albedo, and generating fine face modeling by computing refined normal map. (Jiang Section III 2nd Paragraph: “the coarse face shape is generated from the bilinear model by aligning the projection of its 3D landmarks with the 2D landmarks detected on the input image, using a fitting energy that jointly optimizes the shape parameters (e.g., identity, expression) and camera parameters.”; Section IV B. 4th Paragraph: “Finally, we fix the camera and identity parameters, and optimize the expression parameters in the same way as Eq. (4). These steps are iteratively executed until convergence.”; Section V 1st Paragraph: “Thus we enhance the coarse face using smooth deformation that correspond to medium-scale geometric features, to improve the consistency between its shading and the input image. During this process we also estimate the lighting and the albedo.”; Section V A. Last Paragraph: “The lighting and albedo are then estimated by solving an optimization problem…This process is iterated three times in our experiment.”; Section VI 1st Paragraph: “Using the medium face model and the lighting/albedo information computed in Sec. V, we first compute a refined normal map over…to capture the details from the input image. This normal map is then integrated to recover a height field surface for the final face shape.”)
Prior art of record Kittler et al., U.S. Pre-Grant Application Number 2018/0046854, hereinafter Kittler, teaches feature of performing three-dimensional reconstruction by minimizing RGB value difference between input face image and rendered model. (Kittler Specification Paragraph [0059]: “The 3DMM fitting can explicitly reconstruct the 3D shape, texture, camera model and lighting from the input image. The 3D reconstruction is conducted by minimising the RGB value differences between the input face image and model rendered one.”)
Prior art Wei et al., U.S. Patent Number 9,437,034, hereinafter Wei teaches feature of minimizing difference between a texel color and pixel colors of each pixel in (Wei Specification Column 6 line 64 - Column 7 line 8: “An optimized texel color can be the texel color that minimizes or reduces the differences between a texel color and the pixel colors of each pixel in the plurality of source images corresponding to the mesh point…However, for large polygon meshes, such simultaneous optimization can require significant computing resources. Accordingly, the optimized alignment parameter and the optimized texel color can be solved for separately and iteratively.”)
Prior art Karade et al., U.S. Pre-Grant Application Number 2021/0007806, hereinafter Karade, teaches feature of determining camera model of camera taking image of a particular human being. (Karade Specification Paragraph [0005]: “Such methods include taking x-ray image of body part to be converted to 3D and determining a camera model of the x-ray image. For example, spatial values of the X-ray source and body part may indicate the camera model.”; Paragraph [0077]: “For 2D-to-3D conversion, a camera model determinator 18 b may detect whether an X-ray image is ML or AP, using known parameters. As shown in FIG. 2, image plane 101 is a plane in a 3D imaging space that corresponds to detector plane 101, a plane coinciding with the flat X-ray sensor panel or a film of the real imaging environment, where the projection of the body/object/bone is formed. Image center 102 is the central position of a rectangular detector. For example, image center 102 may be the normal position on image plane 101, which coincides with the X-ray source, such as an X-ray sensor panel or a film is as placed during the imaging.”)
Prior art Goto et al., U.S. Pre-Grant Application 2017/0185843, hereinafter Goto, teaches feature of allowing image(s) involved to have more than two million pixels. (Goto Specification Paragraph [0116]: “In addition, the ID including "high" indicates that the image is an image including more than 2 million pixels, and the ID including "low" indicates that the image is an image including 2 million pixels or less.”) 
However, while each of prior art of record teaches particular portion of limitations of the independent claim 1 when taken individually, the examiner concludes that there is no sufficient rationale to combine the prior arts of record to disclose the independent claim 1. Therefore, the examiner concludes that the prior arts of record either alone or in combination fails to expressly teach or suggest the independent claim 1. 
Independent claim 17 is a method claim reciting functions that are similar in scope to the functions performed by the method claim 1 and thus, include similar allowable subject matter identified in the claim 1. Therefore, the claim 17 is allowed under the same rationale.
Claims 2-4, 6-16, and 18-20 are allowed as being dependent upon allowed base claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: see PTO-892.
For example, Sullivan et al., U.S. Patent Number 8,144,153 teaches feature of applying weighting factors to model to produce facial expression that matches facial expression represented in image. (Sullivan Specification Column 20 line 4-8: “For example, by applying one or more weighting factors to the updated motion model 1304, a facial expression may be produced that is similar (but not exactly matching) the facial expressions represented in the images 1202, 1204 and the series of images 1302.”)
Zheng et al., U.S. Pre-Grant Application Number 2015/0332127 teaches feature of image taken by camera having more than 5 million pixels. (Zheng Specification Paragraph [0131]: “Usually, the pixel number of an image is not small. For example, an image taken by a common camera may have over 5 million pixels or even more than 20 million pixels.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAE WON YOON/Primary Examiner, Art Unit 2612